Peb Cueiam.
This case arises out of a collision between two automobiles on the Hudson county boulevard. The plaintiff Stone with plaintiff Kulick as a passenger was going south; and the defendant, who was headed north, proceeded to turn to the west to his own léft into a street called Traphagen street, which turn would take him across the front of the Stone car. Each driver undertook to cast the blame upon the other, but the fact is that the Stone car hit the defendant’s car on the right run board. Stone sued for damage to his car and loss of profits from its use, and Kulick sued for personal injuries. The defendant counter-claimed against Stone for damages to defendant’s car. The jury found no cause of action for either plaintiff against the defendant, and no cause of action for defendant on his counter-claim. There is no rule to show cause as to Stone.
Eor the plaintiff Kulick it is argued on this rule that inasmuch as the jury found against Dewarns’ counter-claim they necessarily found that the defendant was guilty of contributory negligence, leading to the conclusion, and in support of this testimony, was admitted to show that the defendant agreed to pay for the damage to Stone’s car. This argument seems sound unless we are to take the verdict as meaning that the jury considered neither party to have been negligent. The testimony, however, hardly supports any such theory of the case, and in our judgment, the rule as to Kulick should be made absolute. The ease is ngt unlike Hoffman v. Smith and Apgar, 6 N. J. Mis. R. 1090; and the legal situation of the plaintiff is similar to that discussed in Lange v. New York, Susquehanna and Western Railroad Co., 89 N. J. L. 604.